DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "an inner edge in the tire width direction of each protruding portion extends from each lug block at the outer tread edge" (lines 16-17) and then recites "the outermost surface at the outer edge of each protruding portion in the tire radial direction is radially inward of each lug block at the outer tread edge by a predetermined distance" (lines 18-19). These two limitations appear to be in conflict since it appears to require each protrusion portion to extend from the outer tread edge and also be radially inward by a predetermined distance. It is unclear how the both conditions can be satisfied. For the purpose of examination, it is assumed that the protruding portions are radially inward of the outer tread edge of each lug block by a predetermined distance.
Claim 3 is indefinite because it depends upon cancelled claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2013/0340906) in view of Yamagushi (US 2010/0180994).
Regarding claim 1, Harris discloses an agricultural tire comprising a plurality of lug blocks, said lug blocks being alternately arranged along a tire circumferential direction on both sides of the equatorial plane, wherein the blocks do not cross the equatorial plane and the blocks are continuously curved from the inner to outer end (see Fig. 5). The cross section of the tire (see Figs. 2, 3) shows the lug blocks having a corner and outer side surface at the tire shoulder (corner being the outer tread edge). Harris does not disclose protruding portions as claimed.
In the same field of endeavor of pneumatic tires, Yamaguchi discloses a tire wherein protruding portions are provided on the side of the tire including the end portions of tread lug blocks (see protrusions 17, Fig. 74). Here, the protrusions that are on the end portions of the lug blocks are construed as the claimed "plurality of protruding portions." These lug block protrusions are shown to be radially inward of the tread edge by a predetermined distance. Yamaguchi teaches that the protrusions can have a variety of shapes and that the front surface facing the tire rotational direction can be inclined at an angle, θ5, of 45 to 135 degrees to the circumferential direction (equates to -45 to +45 degrees relative to the width direction) in order to ensure a pressure difference for accelerating air flow and reduce tire temperature efficiently ([0217,0271-0273]; Fig. 48 embodiment illustrating an angle of about 38 degrees). It would have been obvious to a person having ordinary skill in the art at the time of the 
Regarding claim 4, Yamaguchi discloses the height of the protrusions (width in the tire width direction) as 0.3 to 15 mm in order to facilitate dissipation of temperature ([0113]). While Harris does not disclose the width of the tread portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusion with protrusion width as not more than 10% of the tread width since (1) Yamaguchi teaches a protrusion height of 0.3 to 15 mm in order to facilitate temperature dissipation ([0113]); and (2) Examiner takes Official Notice that it is very well known and conventional for agricultural tires to have tread widths greater than 150mm and as such, the protrusion height of 0.3 to 15mm would be less than 10% of the tread width.
Regarding claim 5, each protrusion in Yamaguchi have an end portion an inner side in the tire width direction and this end portion connects to the end portion of the corresponding lug block (see Fig. 74). The points where the protrusion connects to the end portion are construed as the end portion protruding portion intersecting with the end portion of the lug block. As to the front side of the protrusion, the tire can rotate in either direction and either circumferential side of the protrusion can be construed as the front side--these sides connect to the lug block end portion and thus intersect with it. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 2013/0340906) in view of Yamagushi (US 2010/0180994) as applied to claim 1 above, and further in view of Baus (US 6263933).
Regarding claim 3, Yamaguchi does not expressly disclose the distance from the tread edge in terms of a numerical value; however, absent a showing of unexpected results, it would have been within the purview of a person having ordinary skill in the art at the time of the invention to have selected an appropriate positioning on the side of the lug in order to facilitate air flow and heat dissipation. Furthermore, Examiner notes that agricultural tires can come in a variety of sizes with differing lug depths. For example, Baus discloses an agricultural tire size with tread having depth of about once inch (25mm)(col 6, lines 40-46). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with a size such as that disclosed by Baus for the purpose of maximizing the commercial application of the invention (different vehicles require different sized tires). In employing a tread with 25mm depth, it would have been obvious for the protrusion to be within 25mm from the tread edge if it were to be placed on the outer side of the lug.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749